Dewey, J.
The judgment in this case must be arrested. No offence is technically charged in this complaint. The “ disturbance of divers citizens ” by noises in the public streets is not a proper setting out of the offence here intended to be charged. If the acts done by the parties constitute any criminal offence, it is that of a nuisance. As such it ought to have been alleged, that the noises made by the defendants were to the great damage and common nuisance of all the citizens of the commonwealth, there inhabiting, being, and residing, &c

Judgment an ested.